     Case 3:20-cv-00876-WQH-BGS Document 14 Filed 10/27/20 PageID.106 Page 1 of 5



 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                             SOUTHERN DISTRICT OF CALIFORNIA
 7
 8    SUNBELT RENTALS, INC.,                                Case No.: 3:20-cv-00876-WQH-BGS
 9                                         Plaintiff,
                                                            ORDER
10    v.
11    THOMAS DUBIEL,
12                                      Defendant.
13    HAYES, Judge:
14              The matter before the Court is the Motion for Attorneys’ Fees filed by Plaintiff
15    Sunbelt Rentals, Inc. against Defendant Thomas Dubiel. (ECF No. 10).
16         I.      PROCEDURAL BACKGROUND
17              Plaintiff Sunbelt Rentals, Inc. “is a corporation formed under the laws of North
18    Carolina” with “[i]ts principal place of business [ ] in South Carolina.” (ECF No. 1 at 1).
19    Defendant Thomas Dubiel “is an adult resident citizen of the State of California.” Id.
20              Plaintiff “rents equipment to its customers for use primarily in construction
21    projects.” Id. at 2; see Beckner Decl. ¶ 4, ECF No. 7-3 at 1. “Beginning in October 2019,
22    [Plaintiff] rented certain equipment . . . to [Defendant] for use on a construction project.”
23    (ECF No. 1 at 2; see Beckner Decl. ¶ 6, ECF No. 7-3 at 2). Defendant has “failed to . . .
24    fully pay the rental fees for the [e]quipment.” (ECF No. 1 at 2; see Beckner Decl. ¶ 7, ECF
25    No. 7-3 at 2). “[A]s of April 24, 2020, the total unpaid principal amount . . . is $82,495.32
26    . . . .” (ECF No. 1 at 2; see Beckner Decl. ¶ 9, ECF No. 7-3 at 2). “The [r]ental [c]ontract
27    provides that [Plaintiff] can recover from [Defendant] the reasonable attorneys’ fees and
28    costs it incurs to collect amounts [Defendant] owes [Plaintiff].” (ECF No. 1 at 2). “The

                                                        1
                                                                              3:20-cv-00876-WQH-BGS
     Case 3:20-cv-00876-WQH-BGS Document 14 Filed 10/27/20 PageID.107 Page 2 of 5



 1    [r]ental [c]ontract also provides that [Defendant] must pay a 1.5% per month service charge
 2    on all delinquent amounts owed to [Plaintiff] until those amounts are paid.” Id. The
 3    “accrued interest/service charges of 1.5% through July 8, 2020 total[ ] $7,894.41.”
 4    (Beckner Decl. ¶ 10, ECF No. 7-3 at 2).
 5             On May 11, 2020, Plaintiff initiated this action by filing a Complaint against
 6    Defendant for breach of contract. (ECF No. 1). On July 7, 2020, Plaintiff filed a Request
 7    for an Entry of Default. (ECF No. 5). On the same day, the Clerk of the Court granted
 8    Plaintiff’s Request for an Entry of Default. (ECF No. 6). On July 17, 2020, Plaintiff filed
 9    a Motion for Default Judgment against Defendant. (ECF No. 7). On September 3, 2020,
10    the Court granted Plaintiff’s a Motion for Default Judgment against Defendant. (ECF No.
11    8). The Court stated, in relevant part, “Defendant Thomas Dubiel is liable for . . . Plaintiff’s
12    reasonable and necessary attorneys’ fees and costs, the amount of which the Court will
13    determine in response to a Plaintiff post-judgment motion under Federal Rule of Civil
14    Procedure 54(d).” Id. at 7. The Court further stated that “Plaintiff Sunbelt Rentals, Inc.
15    shall submit evidence supporting its request for attorneys’ fees and costs within 10 days of
16    the date of this Order.” Id. at 8. On the same day, the Clerk of the Court entered Default
17    Judgment in favor of Plaintiff and against Defendant. (ECF No. 9). On September 14,
18    2020, Plaintiff filed a Motion for Attorneys’ Fees (ECF No. 10) and a Bill of Costs (ECF
19    No. 11). The record reflects that no Response in opposition to Plaintiff’s Motion for
20    Attorneys’ Fees (ECF No. 10) or Bill of Costs (ECF No. 11) has been filed.
21       II.      DISCUSSION
22             Plaintiff requests “attorneys’ fees in the amount of $10,812.00 . . . .” (ECF No. 10
23    at 2). Federal Rule of Civil Procedure 54(d)(2)(B) states that
24             (B) Timing and Contents of the Motion. Unless a statute or a court order
               provides otherwise, the motion [for attorneys’ fees] must:
25
                     (i) be filed no later than 14 days after the entry of judgment;
26                   (ii) specify the judgment and the statute, rule, or other grounds entitling
                     the movant to the award;
27
                     (iii) state the amount sought or provide a fair estimate of it; and
28

                                                       2
                                                                                  3:20-cv-00876-WQH-BGS
     Case 3:20-cv-00876-WQH-BGS Document 14 Filed 10/27/20 PageID.108 Page 3 of 5



 1                 (iv) disclose, if the court so orders, the terms of any agreement about
                   fees for the services for which the claim is made.
 2
 3    Fed. R. Civ. P. 54(d)(2)(B).
 4          Plaintiff’s attorney states in a sworn declaration that her “hourly rate in representing
 5    [Plaintiff] in this matter is $335.00.” Blake Decl. ¶ 4, ECF No. 10-3 at 2. Plaintiff’s
 6    attorney states that she “supervised attorneys Brian Kimball, Kate Van Namen, and
 7    Caroline Smith and paralegal Cindy Grantham.” Id. ¶ 5, ECF No. 10-3 at 2. Plaintiff’s
 8    attorney states that “Brian C. Kimball is a partner” whose “hourly rate in representing
 9    [Plaintiff] in this matter is $405.00 per hour, which is commensurate with his hourly rate
10    for representing clients across the United States.” Id. ¶ 6, ECF No. 10-3 at 2. Plaintiff’s
11    attorney states that “Kate Van Namen is an associate” whose “hourly rate in representing
12    [Plaintiff] in this matter is $330.00 per hour, which is commensurate with his hourly rate
13    for representing clients across the United States.” Id. ¶ 7, ECF No. 10-3 at 2. Plaintiff’s
14    attorney states that “Caroline B. Smith is a litigation associate” whose “hourly rate in
15    representing [Plaintiff] in this matter is $275.00 per hour, which is commensurate with her
16    hourly rate for representing clients across the United States.” Id. ¶ 8, ECF No. 10-3 at 2-
17    3. Plaintiff’s attorney states that “Cindy Grantham is a litigation paralegal” whose “hourly
18    rate for her work on this matter is $215.00 per hour, which is commensurate with her hourly
19    rate for the work she performs on behalf of clients across the United States.” Id. ¶ 9, ECF
20    No. 10-3 at 3.
21          Plaintiff’s attorney states that her law firm “billed [Plaintiff] based on the actual time
22    spent on this case by . . . attorneys and paraprofessionals at the hourly rate then in effect,
23    and it applied a discount to each invoice issued to [Plaintiff].” Id. ¶ 10, ECF No. 10-3 at
24    3. Plaintiff’s attorney states that her law firm “billed a total of $10,812.00 in hourly rates
25    for services it rendered from April 1, 2020, to through July 17, 2020, after applying
26    discounts totaling $2,580.00.” Id. ¶ 11, ECF No. 10-3 at 3. The May 21, 2020 invoice lists
27    Brian C. Kimball as having worked 4.50 hours at a rate of $405.00 per hour and Caroline
28    B. Smith as having worked 3.40 hours at a rate of $275.00 per hour. See Ex. A to Blake

                                                     3
                                                                                 3:20-cv-00876-WQH-BGS
     Case 3:20-cv-00876-WQH-BGS Document 14 Filed 10/27/20 PageID.109 Page 4 of 5



 1    Decl., ECF No. 10-4 at 2. The June 29, 2020 invoice lists Brian C. Kimball as having
 2    worked 4.90 hours at a rate of $405.00 per hour, Caroline B. Smith as having worked 2.30
 3    hours at a rate of $275.00 per hour, Kate Van Namen as having worked 0.20 hours at a rate
 4    of $330.00 per hour, and Cindy Grantham as having worked 7.00 hours at a rate of $215.00
 5    per hour. See id. at 5. The July 14, 2020 invoice lists Brian C. Kimball as having worked
 6    1.00 hours at a rate of $405.00 per hour, Caroline B. Smith as having worked 6.30 hours at
 7    a rate of $275.00 per hour, and Cindy Grantham as having worked 0.50 hours at a rate of
 8    $215.00 per hour. See id. at 7. The August 31, 2020 invoice lists Brian C. Kimball as
 9    having worked 3.30 hours at a rate of $405.00 per hour, Caroline B. Smith as having
10    worked 7.80 hours at a rate of $235.00 per hour, and Cindy Grantham as having worked
11    4.80 hours at a rate of $215.00 per hour. See id. at 11.
12          The Court finds that the hourly rates are reasonable and that the hours expended in
13    this matter are reasonable. The Court finds that Plaintiff’s requested attorneys’ fees amount
14    requires no adjustments. See e.g., Xerox Corp. v. Argo Nat. Health Labs, Inc., No.
15    14CV1621-WQH-WVG, 2015 WL 13105721, at *1 (S.D. Cal. Jan. 2, 2015) (same); see
16    also Miller v. Los Angeles Cty. Bd. of Educ., 827 F.2d 617, 621 (9th Cir. 1987) (explaining
17    that an award of attorneys’ fees requires “a lodestar figure: the number of hours reasonably
18    expended on the litigation multiplied by a reasonable hourly rate” adjusted by the factors
19    laid out in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67 (9th Cir. 1975)). Plaintiff’s
20    request for attorneys’ fees is granted in the amount of $10,812.00.
21       III.   CONCLUSION
22          IT IS HEREBY ORDERED that the Motion for Attorneys’ Fees filed by Plaintiff
23    Sunbelt Rentals, Inc. against Defendant Thomas Dubiel (ECF No. 10) is GRANTED.
24    Plaintiff Sunbelt Rentals, Inc. is entitled to an award of attorneys’ fees in the amount of
25    $10,812.00. The Clerk of the Court shall issue an Amended Judgment to include attorneys’
26    fees in the amount of $10,812.00.
27
28

                                                    4
                                                                              3:20-cv-00876-WQH-BGS
     Case 3:20-cv-00876-WQH-BGS Document 14 Filed 10/27/20 PageID.110 Page 5 of 5



 1          IT IS FURTHER ORDERED that the Bill of Costs filed by Plaintiff Sunbelt Rentals,
 2    Inc. against Defendant Thomas Dubiel (ECF No. 11) is referred to the Clerk of the Court.
 3    Dated: October 26, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                           3:20-cv-00876-WQH-BGS
